Citation Nr: 9910063	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February to 
September 1956.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.

The November 1996 rating decision also denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, and the appellant perfected her appeal as to that issue.  
However, a March 1997 rating decision granted basic 
eligibility for Chapter 35 benefits based on the grant of a 
100 percent disability rating for the veteran's service-
connected schizophrenia for accrued benefits purposes.  Since 
this was a full grant of this claim, this issue is not before 
the Board.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996.

2.  The immediate cause of the veteran's death was 
cardiogenic shock due to, or as a consequence of, myocardial 
infarct. 

3.  Prior to his death, the veteran was service-connected for 
schizophrenia, evaluated as 30 percent disabling.  A 100 
percent disability rating was subsequently 
assigned for accrued benefits purposes.

4.  The appellant has not presented competent medical 
evidence showing that the myocardial infarction that caused 
the veteran's death developed during service or was in any 
manner related to his service.

5.  The appellant has not presented competent medical 
evidence showing that the veteran's service-connected 
schizophrenia caused or aggravated the myocardial infarction 
that caused his death, nor that it caused or contributed 
substantially or materially to cause the veteran's death.

6.  The medical evidence does not establish that any side 
effects of medications for treatment of the veteran's 
service-connected schizophrenia caused or aggravated his 
myocardial infarction, or contributed substantially or 
materially in any other way to bring about his death.

7.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Associated with the veteran's claims file are his service 
medical records; VA medical records dated from 1957 to 1996, 
including several VA physical examination reports and records 
from the veteran's final hospitalization in October 1996; 
treatment records from Roberto Capestany, M.D., covering the 
period November 1989 to July 1990; a letter from Adriano 
Martinez, M.D., dated in October 1997; a newspaper article 
regarding depression and heart disease; and a VA opinion 
dated in 1998.

The veteran died on October [redacted], 1996.  The immediate 
cause of his death was cardiogenic shock due to, or as a 
consequence of, myocardial infarct.  His only service-connected 
disability was schizophrenia, which was evaluated as 30 
percent disabling at the time of his death.  A rating 
decision after his death awarded a 100 percent disability 
rating for his schizophrenia for accrued benefits purposes 
only.  

The veteran's service medical records show no complaints of 
or treatment for a cardiovascular disorder.  Chest x-rays 
during service were normal.  None of the medical evidence 
between 1957 and 1996 shows treatment for a cardiovascular 
disorder.  The veteran did occasionally complain of chest 
pain.  Electrocardiograms conducted in March and June 1990 
were normal.  The veteran had a long history of taking 
psychotropic medications (i.e., Thorazine, Prozac, Haldol, 
Doxepin).  He also had a long history of other chronic 
medical conditions such as diabetes mellitus and 
hypertension.  The veteran was hospitalized in October 1996 
for elective parietal craniotomy to remove an arterio-venous 
malformation.  During the post-operative period, he developed 
acute myocardial infarction that left him in cardiogenic 
shock.  He then developed multiple organ failure, acute renal 
failure, pulmonary edema, and central nervous system 
deterioration.

The appellant argues that there is a relationship between the 
medications that the veteran took for his service-connected 
schizophrenia and the development of the cardiovascular 
condition that caused the veteran's death.  She has submitted 
a letter from a cardiologist, Adriano Martinez, M.D., dated 
in October 1997.  Dr. Martinez indicated that the veteran had 
diabetes mellitus and coronary disease.  The veteran was 
taking beta blockers and tricyclic antidepressives which 
"could provoke, as a side effect, the worsening of his 
cardiac condition, for example: myocardial infarction and 
cardiac arrhythmia."  

The appellant has also submitted a newspaper article 
discussing depression as a risk factor for developing heart 
disease.  The article indicated that the probability of a 
person with depression having a myocardial infarct is up to 
four times greater than that of a person not suffering from 
psychiatric problems.  It was noted that the study discussed 
in the article did not clarify the reasons for the 
relationship between depression and coronary disease.  
Possibilities included that depressed people paid less 
attention to their weight and lifestyle and that depression 
provoked a bio-chemical change that favored aggregation of 
plaque in the blood, facilitating coronary thrombosis. 

The RO referred the veteran's claims file for a medical 
opinion as to the relationship between his death and his 
service-connected psychiatric disorder.  The claims file was 
reviewed by a VA psychiatrist, clinical pharmacologist, and 
cardiologist, all of whom concurred in the following opinion.  
It was noted that Dr. Martinez's opinion indicated that the 
veteran's psychiatric medications could aggravate cardiac 
conditions such as myocardial infarction and cardiac 
arrhythmia; Dr. Martinez did not state that the concomitant 
use of these drugs might produce such effects.  Medical 
literature indicated that adverse cardiovascular reactions 
for tricyclic antidepressants included hypotension and 
tachycardia.  The use of Prozac had rarely been associated 
with myocardial infarction.  The veteran had a long history 
of diabetes mellitus and hypertension, conditions that 
predisposed him to cardiovascular complications such as 
myocardial infarction.  The VA examiners indicated that they 
could not categorically attest that the myocardial infarction 
leading to the veteran's death was the result of or directly 
due to the use of antidepressants or any other type of 
medications used to treat his service-connected psychiatric 
condition, nor that they contributed significantly to his 
death.

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's cardiovascular disorder 
was incurred in service.  There is no medical evidence of 
record that renders plausible a claim for direct service 
connection on the theory that the veteran's myocardial 
infarction developed during his military service.  His 
service medical records showed no treatment for a 
cardiovascular condition.  The first evidence of record 
showed a cardiovascular disorder was upon the veteran's death 
in 1996, more than 40 years after the veteran's separation 
from service.  The record lacks evidence of a nexus, or link, 
between cardiovascular disease and the veteran's active 
service.  There are no medical opinions of record relating 
the veteran's cardiovascular disease to any event in service.

Rather, the appellant argues, in essence, that the veteran 
should have been service connected for the cardiovascular 
disease that caused his death as secondary to his service-
connected psychiatric disorder.  She maintains that there is 
a relationship between the medications that the veteran took 
for his service-connected schizophrenia and the development 
of the cardiovascular disorder that caused the veteran's 
death.  However, the medical evidence of record does not 
render such a claim for secondary service connection 
plausible.  

As discussed above, Dr. Martinez stated that the veteran's 
psychiatric medications could worsen his cardiac condition.  
In the circumstances of this case, Dr. Martinez's opinion is 
insufficient to well ground this claim.  Dr. Martinez did not 
provide any support for his conclusion.  By using the term 
"could," without supporting clinical data or other 
rationale, Dr. Martinez's opinion alone is too speculative to 
provide the degree of certainty needed for medical nexus 
evidence.  Bloom v. West, No. 97-1463 (U.S. Vet. App. 
February 10, 1999).  There is nothing in the record which 
could support Dr. Martinez's opinion.  In fact, the other 
medical evidence of record conclusively contradicts Dr. 
Martinez's opinion.

The newspaper article submitted by the appellant regarding 
the possible relationship between depression and coronary 
disease is too general and inconclusive to well ground her 
claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The 
newspaper article, even considered in conjunction with Dr. 
Martinez's opinion, does not discuss a potential relationship 
between depression and coronary artery disease with a degree 
of certainty to make her claim at least plausible.  Id.; see 
also Wallin v. West, 11 Vet. App. 509, 513-514 (1998).

The VA opinion from 1998 indicated that potential adverse 
cardiovascular reactions for tricyclic antidepressants 
include hypotension and tachycardia.  However, the medical 
evidence does not show that the veteran had hypotension, as 
opposed to hypertension, or that he ever experienced 
tachycardia.  The record is devoid of any evidence of 
cardiovascular disease until the veteran's death.

The Board is cognizant of the fact that the appellant 
maintains that the veteran's death was caused by medications 
prescribed for his service-connected psychiatric condition.  
However, the appellant is not competent to render such an 
opinion.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
statements regarding the cause of the veteran's death are 
insufficient to establish a well-grounded claim for service 
connection for myocardial infarction, or the cause of the 
veteran's death, on either a direct or secondary basis.  
Therefore, her claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's cardiovascular disease is (a) connected to any 
disease or injury during service, or (b) was caused or 
aggravated by his service-connected schizophrenia or, (2) 
that the veteran's cause of death was due to his service-
connected schizophrenia.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

